Citation Nr: 0830620	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-03 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1954 to March 
1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Bilateral hearing loss has not been shown to be casually 
or etiologically related to service.

3.  Tinnitus has not been shown to be casually or 
etiologically related to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in  July 2005.  The letter addressed all 
of the notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  In a March 2006 letter, the 
veteran was provided with notice that addresses the relevant 
rating criteria and effective date provisions.  Any defect in 
the timing of the notice was harmless error as service 
connection is being denied, and therefore no rating or 
effective date is being assigned.  Therefore, the Board finds 
that VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the veteran at every 
stage of this case.  All available service medical records as 
well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  The Board notes that in August 
2005, the National Personnel Records Center (NPRC) indicated 
that the veteran's service records were fire related and that 
his original service medical records were too moldy/brittle 
and could not be mailed.  However, all available service 
medical records were copied and mailed.  When a claimant's 
medical records are lost or destroyed, the VA has a 
"heightened" duty to assist in the development of the claims.  
Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  In 
this regard, the July 2005 letter instructed the veteran to 
submit any military record he had in his possession.  It is 
noted on the folder containing the service medical records 
that the single original record (March 1956 separation 
examination) was submitted by the veteran.  As such, the 
veteran has provided all service medical records in his 
possession.  Further, copies of the original service medical 
records are in the folder as well.  The RO has satisfied the 
duty to assist the veteran with regard to obtaining his 
service medical records through its actions.  See also Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Garlejo v. Derwinski, 
2 Vet. App. 619, 620 (1992).

Additionally, a March 2006 informal conference report 
reflected that the veteran's request for a Decision Review 
Officer (DRO) hearing was postponed until he obtained a 
private medical opinion with a more detailed rationale.  
However, the record does not contain a more detailed private 
medical opinion.  As such, the veteran's hearing was not 
rescheduled.  Further, the veteran did not indicate that he 
wanted any type of hearing in his February 2007 Form 9.  
Therefore, the veteran's request for a DRO hearing is deemed 
withdrawn.

The veteran underwent a VA examination in September 2005.  VA 
has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to his claims.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may be established on 
a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for 
bilateral hearing loss or tinnitus.  Although the veteran was 
exposed to acoustic trauma in-service, there were no findings 
of hearing loss or tinnitus in his service medical records.  
The Board acknowledges that the veteran currently has 
bilateral sensorineural hearing loss and tinnitus.  However, 
in order to establish service connection, there must be 
competent evidence establishing an etiological relationship 
between an injury in service and the current disability.  
After careful consideration, the Board concludes that the 
more persuasive medical evidence does not show a link between 
bilateral hearing loss and tinnitus and his period of 
service.

The veteran's service medical records were absent for 
complaints, treatment, or diagnoses of hearing loss or 
tinnitus.  The January 1954 induction examination found his 
ears and drums to be clinically normal and his bilateral 
whispered and spoken voice findings were 15/15.  Importantly, 
the March 1956 separation examination also noted that his 
ears and drums were clinically normal and his bilateral 
whispered voice findings were 15/15.  Additionally, the 
examination reported that the veteran had no serious 
injuries, operations, diseases, or hospitalization during 
service and he had no complaints of a medical nature at that 
time.  As such, there was no showing of hearing loss or 
tinnitus in the service medical records.  

Further, the first post-service findings of hearing loss and 
tinnitus were in private treatment records of J.E.E., dated 
in 2004 and 2005.  During his September 2005 VA examination, 
the veteran reported that he had tinnitus for the past 30 to 
40 years and hearing problems beginning eight or ten years 
after service.  With regard to the evidentiary gap in this 
case between active service and the earliest indications of 
bilateral hearing loss and tinnitus, the Board notes that 
this absence of evidence constitutes negative evidence 
tending to disprove a claim that hearing loss and tinnitus 
had their onset in service.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  Additionally, a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board notes that there are two conflicting medical 
opinions of record.  However, as discussed above, the law is 
clear that it is the Board's duty to assess the credibility 
and probative value of evidence, and provided that it offers 
an adequate statement of reasons and bases, the Board may 
favor one medical opinion over another.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 
(1995) (the Board may adopt a particular independent medical 
expert's opinion for its reasons and bases where the expert 
has fairly considered the material evidence of record).  The 
Board, of course, is not free to reject medical evidence on 
the basis of its own unsubstantiated medical conclusions.  
Flash v. Brown, 8 Vet. App. 332 (1995).  The value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  

After reviewing the opinion of J.E.E., the Board affords it 
little probative weight.  In this regard, in 2004, the 
veteran reported a gradual decrease in hearing over the last 
several years and reported noise exposure in the military and 
from hunting.  In June 2005, J.E.E. noted that hearing loss 
and tinnitus usually result from acoustic trauma or disease.  
He added that he was familiar with the veteran's medical 
history and because the veteran had not suffered from any 
disease severe enough to have caused his tinnitus and hearing 
loss, he opined that the veteran's hearing loss and tinnitus 
were probably a direct result of acoustic trauma suffered 
from chronic noise exposure from the military.  The Board 
finds that the use of the word "probably," as in this case, 
makes the doctor's opinion speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  Additionally, 
J.E.E. did not provide any rationale to support his opinion 
that in-service noise exposure caused the veteran's hearing 
loss and tinnitus.  Bloom, 12 Vet. App. at 187; Black v. 
Brown, 5 Vet. App. at 180.  Moreover, he did not account for 
the veteran's post-service noise exposure and absence of any 
in-service findings of hearing loss and tinnitus.  As such, 
the Board affords J.E.E.'s opinion little weight.

On the contrary, the September 2005 VA examiner based her 
opinion on a review of the claims file and medical records.  
She noted that the veteran had noise exposure as a field 
artillery crewman in-service and that he did not use ear 
protection.  She also recorded his post-service 50 year 
history as a farmer with exposure to farm machinery without 
ear protection as well as history of hunting.  The examiner 
concluded that it was as likely as not that tinnitus was from 
exposure to farm equipment over the course of the last 50 
years.  She also opined that it was less likely as not that 
bilateral hearing loss and tinnitus were caused by or a 
result of noise exposure during service.  The examiner 
reasoned that the veteran first began to notice hearing 
difficulties approximately eight to ten years after service 
discharge.  Although the veteran undoubtedly was periodically 
exposed to hazardous noise levels during his two years in 
service, he spent the last 50 years farming with exposure to 
farm machinery noises.  Importantly, she noted that his left 
ear hearing loss was slightly worse than the right ear which 
is typical of farmer's hearing loss because the stack muffler 
on a tractor is often mounted on the left side behind the 
driver's seat.  The veteran also noted periodic recreational 
noise exposure from firearms without hearing protection.  
Therefore, based on the amount of noise the veteran was 
exposed to in the military versus a lifetime of noise 
exposure as a civilian, she opined that it was less likely as 
not that the current hearing loss and tinnitus was caused by 
noise exposure during service.  

The Board notes that the VA examiner's opinion is supported 
by the evidence of record and detailed rationale, including 
why she found it more likely that the noise from the farm 
machinery caused his current hearing loss and tinnitus.  Id.  
As such, the Board affords this opinion great probative 
weight.  To the extent that the veteran contends that his 
hearing loss and tinnitus are related to service, he, as a 
layperson, is not qualified to render a medical opinion as to 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In conclusion, the veteran has been shown to have bilateral 
hearing loss and tinnitus and exposure to in-service acoustic 
trauma is conceded.  However, the more persuasive medical 
evidence does not reveal a nexus to hearing loss and tinnitus 
occurring in service.  Additionally, the evidence does not 
support service connection by a presumptive basis because 
there is no competent medical evidence showing that the 
veteran's hearing loss manifested itself to a degree of 10 
percent or more within one year from the date of his 
separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  In this case, the Board finds that 
the preponderance of the evidence weighs against the 
veteran's claims and therefore, the provisions of 
§ 5107(b) are not applicable. As such, service connection for 
bilateral hearing loss and tinnitus must be denied.  
38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


